DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  in line 5, “p[ump” should read “pump”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “an apparatus comprising a hose” in line 2 of the claim.  It is unclear whether “a hose” of line 2 is the same or different as the “a hose” as recited in line 2 from “supplying a fluid via a hose to a bore”.  As such the claim is indefinite for failing to distinctly claim the inventions.  Claims 21-22 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 20. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-11 and 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zank et al. (U.S. Patent No. 9,989,344).
Regarding claim 1, Zank et al. discloses a fluid delivery system (figures 1, 3 and 16; column 13, lines 49-67), the fluid delivery system including at least a first pump capable for delivering a first fluid and a second pump capable for delivering a second fluid with the first fluid (figures 1 and 16),
a controller system including a controller (column 13, lines 58-63),
the controller including a first pump map for the first pump, the first pump map having a first pump flow rate mapped against one or more variables including a first pump control output signal (see tables 1-4; column 13, lines 64-67; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51),
the controller including a second pump map for the second pump, the second pump map having a second pump flow rate mapped against one or more variables including a second pump control output signal (see tables 1-4; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51),

wherein the fluid delivery system delivers the fluid through a hose and the hose is retracted as fluid is delivered from the hose, the speed at which the hose is retracted is controlled by the controller (column 11, lines 47-62; column 12, lines 42-67), and 
wherein the controller has a hose retractor map, the hose retractor map having a hose speed output signal mapped against hose speed (column 11, lines 59-61), 
the controller capable of calculating a required hose speed to retract the hose, the controller capable of deriving a hose speed output signal from the hose retractor map, the controller capable of sending the hose speed output signal to a hose retractor (column 11, lines 47-62; column 12, lines 42-67). 
Regarding the steps performed by the controller, these are method of operations and functional internal use which are directed to the function of the controller, and the controller is fully capable in its structure to perform any determining output signals for the pumps, calculating data, driving a hose speed output signal and sending the hose speed output signal.  It is noted that he controller method steps is read as requiring only the structural capability to initiate operations in response to an input.  No positive requirement of a pump or hose retractor have been claimed to interface with the controller to control any provision of pumping volume or hose speed.  The controller is structurally capable to provide pump output control signals and hose speed output signals in response to an input (see tables 
Regarding claim 2, Zank et al. discloses wherein the controller is capable to determine a first pump control output signal from the first pump map for startup of the first pump and the controller is capable to determine a second pump control output signal from the second pump map for startup of the second pump (figures 1, 3 and 16; see tables 1-4; columns 9-10, lines 64-5; column 10, lines 33-53; column 13, lines 58-67; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51; columns 37-38, lines 36-27; column 42, lines 23-31).
Regarding the steps performed by the controller, these are method of operations and functional internal use which are directed to the function of the controller, and the controller is fully capable in its structure to perform any determining output signals for the pumps.  It is noted that he controller method steps is read as requiring only the structural capability to initiate operations in response to an input.  No positive requirement of a pump have been claimed to interface with the controller to control any provision of pumping volume.  The controller is structurally capable to provide pump output control signals in response to an input (see tables 1-4; columns 9-10, lines 64-5; column 10, lines 33-53; column 13, lines 58-63; columns 37-38, lines 36-27; column 42, lines 23-31).
Regarding claim 3, Zank et al. discloses wherein the first pump map for the first pump is capable to map the first pump flow rate against a first pump controller signal and pressure and the second pump map for the second pump is capable to map the second pump fluid flow rate against a second pump controller output signal and pressure (see tables 1-4 with examples 1-5 applying the table outputs with the pump flow rates; columns 9-10, lines 64-5; columns 13-14, lines 49-20).
Regarding claim 4, Zank et al. discloses wherein the pressure comprises a back pressure (column 13, lines 58-63).
Regarding claim 5, Zank et al. discloses wherein the fluid delivery system comprises additional pumps, and the controller includes a pump map for each additional pump, the additional pumps comprising one or more pumps capable to deliver and mix additional fluids with the first fluid, with the additional fluids being provided at a rate such that a target percentage of the additional fluids relative to the first fluid or relative to an overall fluid flow rate is obtained (figures 3 and 16, gasser pump; see tables 1-4 with examples 1-5 applying the table maps with the pump flow rates; column 30, lines 21-33).
Regarding claim 6, Zank et al. discloses wherein the control output signal is capable to control speed of the pump or the control output signal is capable to control a control valve that affects and controls fluid flow from the pump or the control output signal is capable to control both the speed of the pump and the control valve that affects and controls fluid flow from the pump (column 10, lines 33-53; column 13, lines 57-67).
Regarding claim 7, Zank et al. discloses wherein the control system includes a flow measurement device capable for measuring flow from the first pump and/or the second pump, the flow measurement device capable of sending a signal to the controller indicative of the measured flow of the first fluid and/or second fluid, the controller capable of comparing the measured flow of the first fluid and/or the second fluid with the target flow, the control capable of adjusting a control output signal if the measured flow of the first fluid and/or the second fluid differs from the target flow (figures 3 and 16, “flow meter”).
Regarding claim 8, Zank et al. discloses wherein the fluid delivery system includes a back pressure valve capable to control back pressure downstream of the first fluid pump, and the controller has a back pressure valve map, the pack pressure valve map having a back pressure control output signal mapped against fluid flow and/or pressure, the controller capable of sending a back pressure control output signal to the back pressure valve to obtain a desired pressure and flow rate in the fluid 
Regarding claim 9, Zank et al. discloses wherein the fluid delivery system includes a pressure sensor that is capable to sense a pressure and send a pressure signal to the controller, the controller capable of comparing the pressure signal against a target pressure, the controller capable of adjusting the back pressure control output signal if the pressure signal indicates that the pressure is not at the target pressure (column 10, lines 33-53; column 11, lines 33-40).
Regarding claim 10, Zank et al. discloses wherein the controller is capable to control operation of the pumps and the back pressure valve to obtain the target back pressure upstream of the back pressure valve and the target flow rate (columns 13-14, lines 57-20).
Regarding claim 11, Zank et al. discloses wherein the pump maps each comprise a lookup table (see tables 1-4).
Regarding claim 14, Zank et al. discloses a method for controlling operation of a fluid delivery system having a first pump and a second pump, the fluid delivery system delivering the fluid through a hose and the and the hose being retracted as fluid is delivered from the hose (figures 1, 3 and 16; column 11, lines 33-62; column 13, lines 49-67), the method comprising,
providing a first pump map in a controller, the first pump map having a first pump flow rate mapped against one or more variables including a first pump control output signal (see tables 1-4; column 13, lines 64-67; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51),
providing a second pump map in a controller, the second pump map having a second pump flow rate mapped against one or more variables including a second pump control output signal (see tables 1-4; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51),
entering a target delivery flow rate into the controller (tables 1-4; column 29, lines 52-67; column 30, lines 18-33; columns 37-38, lines 30-27),

wherein the controller determines a control signal output from the first pump to control operation of the first pump to obtain a target first fluid flow rate and the controller determines a control signal output of the second pump to obtain a target percentage of the second fluid relative to the first fluid or a target percentage of the second fluid relative to an overall fluid flow (see tables 1-4; columns 9-10, lines 64-5; column 10, lines 33-53; column 13, lines 58-63; columns 37-38, lines 36-27; column 42, lines 23-31), and
wherein the speed at which the hose is retracted is controlled by the controller, the controller having a hose retractor map, the hose retractor map having a hose speed output signal mapped against hose speed (column 11, lines 59-61),  the controller calculating a required hose speed to retract the hose, the controller deriving a hose speed output signal from the hose retractor map, the controller sending the hose speed output signal to a hose retractor (column 11, lines 47-62; column 12, lines 42-67).
Regarding claim 15, Zank et al. discloses wherein the controller sends a first pump control output signal to the first pump to control operation of the first pump and the controller sends a second pump control output signal to control operation of the second pump (figures 1, 3 and 16; see tables 1-4; columns 9-10, lines 64-5; column 10, lines 33-53; column 13, lines 58-67; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51; columns 37-38, lines 36-27; column 42, lines 23-31).
Regarding claim 16, Zank et al. discloses wherein the fluid delivery system includes a back pressure valve to control back pressure downstream of the first fluid pump, and the controller has a back pressure valve map, the pack pressure valve map having a back pressure control output signal mapped against fluid flow and/or pressure, the controller sending a back pressure control output signal 
Regarding claim 18, Zank et al. discloses wherein the controller determines a first pump control output signal from the first pump map for startup of the first pump and the controller determines a second pump control output signal from the second pump map for startup of the second pump (figures 1, 3 and 16; see tables 1-4; columns 9-10, lines 64-5; column 10, lines 33-53; column 13, lines 58-67; column 23, lines 49-56; column 29, lines 55-67; column 30, lines 18-51; columns 37-38, lines 36-27; column 42, lines 23-31).
Regarding claim 20, Zank et al. discloses a method for supplying a fluid via a hose to a bore using an apparatus comprising a hose, a hose retractor and a controller (column 11, lines 33-62) the method comprising:
providing controller receiving data relating to drill depth of the bore or volume of the bore, the controller calculating a required pumping volume and hose speed and distance to insert and retract the hose, the controller driving a hose speed output signal from a hose retractor map, the controller capable of sending the hose speed output signal to the hose retractor (column 11, lines 33-62; column 12, lines 18-67).
Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 2011/106830).
Regarding claim 20, Cooper et al. discloses a method for supplying a fluid via a hose to a bore using an apparatus comprising a hose, a hose retractor, and a controller (figures 1 and 15; page 7, lines 32-34) the method comprising:
providing controller receiving data relating to drill depth of the bore or volume of the bore to the controller (figure 15 (controller measuring depth of blast hole); page 5, lines 29-31; page 9, lines 11-
Regarding claim 21, Cooper et al. discloses wherein the controller is capable to receive the information relating to drill depth of the bore or volume of the bore by manual input of the information (page 10, lines 10-12).
Regarding claim 22, Cooper et al. discloses wherein the controller is capable to receive the information relating to drill depth of the bore or volume of the bore automatically from the machine creating the bore (page 10, lines 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zank et al.
Regarding claims 12, 13 and 23, Zank et al. discloses all the limitations as set forth above.  While the reference discloses wherein the controller stores data maps and controls the fluid delivery system and stores pre-calibration data (see tables 1-4; column 13, lines 57-67), the reference does not explicitly disclose wherein the controller comprises a programmable logic controller and has a computer memory and comparing measurements to adjust pump output signals.  Since the instant specification is silent as to unexpected result, and controllers comprising programmable logic controller and computer memory is known in the art at the time the invention was filed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller having a programmable logic controller and computer memory for making the system operate and adjust automatically according to different stored data points since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192, and because selecting one of known designs for a controller would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said controller with programmable logic controller and computer memory would operate equally well as the one disclosed by Zank et al.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant argues the Zank references do not disclose a pump map.  Applicant is reading too much into the limitation “map” that is not claimed.  Under broadest reasonable interpretation, a map can be any data point (either plural or singular) or code that instructs the pump to operate at a certain feed rate or even turn on by the controller.  This means even instructions by the controller to start the pump at a .  
Applicant makes a similar argument with respect to the Cooper reference not disclosing the hose retractor map.  Again, Applicant is reading too much into the limitation “map”.  Cooper discloses the controller operating the hose at a set speed, and therefore the set speed is derived from a map which tells the controller what speed to operate the hose.  Under broadest reasonable interpretation, a map need only be instructions or a single data point indicating the speed of the hose.  The controller’s operation of the hose is operated base on a map or set up instructions (encoder 170 that is sent to controller to control operation of hose and reel based on encoder’s instructions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774